Notice of Pre-AIA  or AIA  Status
The present application, filed on or after June 20, 2017, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1, 3-6, 8-10, 12-15, 17-18 and 20-23 are pending and are being considered.
Claims 1, 6, 8, 10, 15, 17-18 and 20 have been amended.
Claims 2, 7, 11, 16 and 19 have been cancelled.

Response to arguments
Applicants arguments filled on 12/17/2020 have been fully considered and are persuasive.

Allowable Subject matter
Claims 1, 3-6, 8-10, 12-15, 17-18 and 20-23 are allowed.

Examiner’s Statement of Reason for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Claims 1, 10 and 18 identifies a unique and distinct feature of “…..determining, based on a data structure that maps each of a plurality of directory paths of the first directory hierarchy to a corresponding target directory path of a second directory hierarchy within the container namespace, a target directory path of  the second directory hierarchy, the data structure indicating, for each mapping of a directory path of the first directory hierarchy to a corresponding target directory path of the second directory hierarchy, whether the target directory path is to be hidden from the application from which the I/O call was received; replacing the directory path of the file in the I/O call with the target directory path determined based on the data structure…..” including other limitations in the claims.
The closest prior art Lacapra et al (US 20090271412) is directed towards a file storage system for handling a standard file system request including a path name. The system includes a plurality of storage providers and a client, in communication with the storage providers, that accepts the file system request and generates, for fulfillment, a corresponding reformatted request to a selected one of the storage providers, the selected one of the storage providers being initially selected by the client on the basis of a 
Lacapra teaches a storage unit comprising a container namespace associated with container and mapping the directory path of the file within directory hierarchy to a second directory path, Lacpara fails to explicitly teach determining, based on a data structure that maps each of a plurality of directory paths of the first directory hierarchy to a corresponding target directory path of a second directory hierarchy within the container namespace, a target directory path of  the second directory hierarchy, the data structure indicating, for each mapping of a directory path of the first directory hierarchy to a corresponding target directory path of the second directory hierarchy, whether the target directory path is to be hidden from the application from which the I/O call was received; replacing the directory path of the file in the I/O call with the target directory path determined based on the data structure.
The closest prior art Joshi et al (US 20100036889) is directed towards a centralized way of managing virtual machines. By centrally managing virtual machines, overall CPU and memory usage is reduced and administration of programs that provide management and a management program is executed on a file stored in central storage unit if a virtual machine requests an IO operation on that file. A namespace map is used to provide a mapping of that file's filename used by the virtual machine to the filename used by the central storage unit.
Joshi teaches namespace virtualized component storing executable instruction and receiving I/O call from application executed on one or more processor, However Just like Lacapra, Joshi also fail to teach determining, based on a data structure that maps each of a plurality of directory paths of the first directory hierarchy to a corresponding target directory path of a second directory hierarchy within the container namespace, a target directory path of  the second directory hierarchy, the data structure indicating, for each mapping of a directory path of the first directory hierarchy to a corresponding target directory path of the second directory hierarchy, whether the target directory path is to be hidden from 

Therefore the prior art of record does not teach or suggest individually or in combination the particular limitation listed below as recited in the claims.
“…..determining, based on a data structure that maps each of a plurality of directory paths of the first directory hierarchy to a corresponding target directory path of a second directory hierarchy within the container namespace, a target directory path of  the second directory hierarchy, the data structure indicating, for each mapping of a directory path of the first directory hierarchy to a corresponding target directory path of the second directory hierarchy, whether the target directory path is to be hidden from the application from which the I/O call was received; replacing the directory path of the file in the I/O call with the target directory path determined based on the data structure…..”
None of the prior art of record, either taken individually or in any combination, would have anticipated or made obvious the invention of the instant application at or before the time it was filled.
Therefore these particular unique feature are found to be allowable only in context of all the other limitations in the claims.
Conclusion
1 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        

/MOEEN KHAN/               Examiner, Art Unit 2436